340 S.W.3d 350 (2011)
Franklin ASHLEY, Appellant
v.
STATE of Missouri, Respondent.
No. WD 72749.
Missouri Court of Appeals, Western District.
April 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Application for Transfer Denied June 28, 2011.
Franklin Ashley, Appellant pro se.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Franklin Ashley appeals from the motion court's denial of his motion to reopen his post-conviction proceedings. Ashley contends that the motion court erred because: (1) the amended motion filed by post-conviction counsel failed to assert sufficient facts to prove Ashley's claims for *351 post-conviction relief; (2) the motion court improperly interpreted Rule 29.15(e) regarding post-conviction counsel's duties; and (3) the motion court incorrectly limited the circumstances in which abandonment may be found. We affirm. Rule 84.16(b).